Cook, J.,
dissenting. I would affirm the judgment of the court of appeals, because I agree with the rationale articulated in McNeal v. Cofield (1992), 78 Ohio App.3d 35, 603 N.E.2d 436.
The majority suggests that the father’s “vested right” to his accrued disability benefits supports what it considers to be a more “equitable result” — that the child’s receipt of benefits from the federal government substitutes for the father’s support obligation. But the equity the majority attributes to this scenario seems undue. I would find the majority’s thesis more persuasive if disability benefits were a “zero-sum game” in which the child’s receipt of disability payments resulted in a corresponding loss of earned benefits on the part of the disabled parent. But the disability benefits received by a minor child do not affect the disabled parent’s vested right to his or her own disability payments. See McNeal, supra, 78 Ohio App.3d at 38, 603 N.E.2d at 437 (where the parties stipulated to this fact as a matter of federal law); Section 402(d), Title 42, U.S.Code; see, also, Dilley v. Secy. of Health, Edn. & Welfare (Mar. 26, 1973), D.N.J. No. 1520-71, unreported, 1973 WL 3877 (“[t]he obvious purpose of section 402[d], then, is to allow a statutory increase in total benefit payments paid to the family based on the additional cost of supporting dependent children” [emphasis added]).
The majority cites an American Law Reports annotation to support its conclusion that most states allow “a credit” for Social Security benefits paid to dependent children. But the same annotation cautions that states differ regarding the extent of the credit allowed.3 The annotation also notes, “If allowance of such a credit produces an untoward result, these courts frequently reason, the *446custodial parent can seek a modification of the support order. * * * [E]ven some courts which hold that a credit is generally allowed for social security dependent benefits qualify their holdings by saying that a credit will not be available if the result is clearly inequitable.”4 The annotation’s collected cases, therefore, are but qualified support for the majority’s broad syllabus holding that a “full credit” for the disability benefits received by the child is the best approach.
I prefer the McNeal court’s analysis, advocated by the appellee here. Since the Social Security disability benefits are a financial resource to the child, and since R.C. 3113.215(B)(7) requires the trial court to consider the resources of the child when fixing or deviating from the guideline-determined child support amount, the trial court should use the child’s Social Security income to adjust the threshold determination about child support need. See McNeal, supra, 78 Ohio App.3d at 39-41, 603 N.E.2d at 438-440. In this way, disability payments for the benefit of the child are considered in connection with the support payments required of the parent whose disability triggered the benefit to the child. But that parent would not be relieved entirely of the obligation to support the child. The amount of income that the child receives as a benefit from the federal government would be factored into the need calculation and then both parents would contribute, to the child’s support in the amounts dictated by the guidelines. This approach ensures that the payment of disability benefits by the federal government will enure to the benefit of the child, rather than to the sole benefit of either parent, thus favoring this court’s view that “the overriding concern of the law is ‘the best interest of the child’ for whom support is being awarded.” Marker v. Grimm (1992), 65 Ohio St.3d 139, 141, 601 N.E.2d 496, 498.
Douglas, J., concurs in the foregoing dissenting opinion.

. Annotation, Right to Credit on Child Support Payments for Social Security or Other Government Dependency Payments Made for Benefit of Child (1995, 1999 Supp.), 34 A.L.R. 5th 447, Section 3.5.


. Id. at 464, Section 2[a],